DETAILED ACTION

Examiner’s note
The Examiner acknowledges the cancelation of claim 2 in the amendments filed 12/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments filed 12/28/2020, with respect to the objections to claims 1, 8 and 12 as set forth in paragraphs 4-9 of the action mailed 9/25/2020, have been fully considered and are persuasive.  The objections to claims 1, 8 and 12 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 12/28/2020, with respect to the rejections of claims 1-3 and 5 under 35 U.S.C. 112(b); claims 8-11 under 35 U.S.C. 112(b); claims 12 and 14-16 under 35 U.S.C. 112(b) as set forth respectively in paragraphs 11-15 of the action mailed 9/25/2020, have been fully considered and are persuasive.  The rejections of claims 1-3, 8-12 and 14-16 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 12/28/2020, with respect to the rejection of claims 12 and 14-16 over Miller et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 18 of the action mailed 9/25/2020, have been fully considered and are persuasive.  The rejection of claims 12 and 14-16 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities: it appears that the claim should be amended to recite “…expanding direction of the at least one surface…” if that was what was intended.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the current claim depends from now-canceled claim 2.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: it appears that the claim should be amended to recite “…expanding direction of the at least one surface…” if that was what was intended.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: it appears that the claim should be amended to recite “…expanding direction of the at least one surface…” if that was what was intended.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations whether the “at least one surface” comprising the “expanding direction” is one of the surfaces (plural) of the “at least one of the surfaces”; is the same surface (singular) as the previously recited “the at least one surface”; or some other at least one surface or surfaces not previously recited.

Claim 1 recites the limitation "the difference" in line 23.  There is insufficient antecedent basis for this limitation in the claim as a difference has not been previously introduced.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, it is unclear from the claim limitations whether the “at least one surface” comprising the “expanding direction” is one of the surfaces (plural) of the “at least one of the surfaces”; is the same surface (singular) as the previously recited “the at least one surface”; or some other at least one surface or surfaces not previously recited.

Claims 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, it is unclear from the claim limitations whether the “at least one surface” comprising the “expanding direction” is one of the surfaces (plural) of the “at least one of the surfaces”; is the same surface (singular) as the previously recited “the at least one surface”; or some other at least one surface or surfaces not previously recited.

Allowable Subject Matter
See paragraph 19 of the action mailed 9/25/2020.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) AND the objections set forth in this Office action.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, to include all of the limitations of the base claim and any intervening claims, AND to overcome the objections.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) AND the objections set forth in this Office action.

Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) AND the objections set forth in this Office action.

Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/30/2021